Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	IDS document number 6,868,080 has not been considered as there appears to be a typographical error in the number. The ‘080 patent does not match the Patentee name given on the IDS, and the subject matter does not appear to be relevant to the current application. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 31 recites “whereby the power unit rotates the drive shaft, the door lift drums and the door latch drums to wind the first straps”. This language is grammatically awkward and confusing.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,7 and 13 functionally recite the door having an upper and lower panel and upright columns in the preamble, but appear to positively claim the panel and columns in the body of the claim.  It is unclear if applicant is intending to only claim an apparatus for opening and closing a door opening, or the combination of the apparatus, door/panel and columns. As the parent application from which this divisional application is derived already claims the combination of the door and apparatus for opening, the examiner presumes the door/panel and columns are not intended to be positively recited in claims 1, 7 and 13. Examiner believes language such as “first anchors configured to be mounted “and “second anchors configured to be mounted” should be used.
Claim 1, line 22 recites “the one panel”. There is insufficient antecedent basis for this limitation in the claim. Does applicant mean “the upper panel”, “the lower panel”, or a completely different panel? Claim 7, line 21 also recites “a first anchor mounted on one panel”, which is unclear as to whether a new panel is being introduced, or if the limitation “one panel” refers to one of the previously introduced panels.
Claim 1, line 30 recites “second anchors mounted on the upright columns connected to the second ends of the second straps”. As written, this appears to state that the upright columns are connected to the second ends of the second straps. Examiner believes it is intended to mean that the second anchors are connected to the second ends of the second straps, and that the second anchor are mounted on the upright columns. 
Similarly to claims 1, 7 and 13, claims 6,10,12, and 18 positively recite “the structure”. Examiner presumes “the structure” is not intended to be positively recited in claims 1,7 and 13 from which claims 6,10,12, and 18 depend, and as such, language such as “configured to be connected” should be used.
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Allowable Subject Matter
 As currently interpreted, Examiner believes that claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/ABE MASSAD/Examiner, Art Unit 3634